              Case 1:19-cv-05284-RA Document 32 Filed 02/23/21 Page 1 of 4


                                                                USDC-S.D.N.Y.
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC#:
    NATALIA JUSCINSKA,                                          DATE FILED: 02/23/2021

                             Plaintiff,
                                                                  19-CV-5284 (RA)
    v.
                                                                  MEMORANDUM
    MESON SEVILLA, LTD. AND 344                                  OPINION & ORDER
    WESTSIDE PROPERTIES, LLC,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff brought this suit against Defendants Meson Sevilla, Ltd. and 344 Westside Properties,

LLC (“Defendants”) on June 5, 2019, alleging violations of the Americans with Disabilities Act at the

Meson Sevilla restaurant in Manhattan. Dkt. 1. The Court entered default judgment for Plaintiff on

January 8, 2020, see Dkt. 19, and Plaintiff now moves for an award of attorneys’ fees and costs, see

Dkt. 20. Plaintiff seeks $6,450 in attorneys’ fees and $516 in litigation expenses. For the following

reasons, the unopposed motion is granted.1




1
 In December 2020, the Court became aware of a potential error in the address on file with the New
York Department of State for one of the two defendants, 344 Westside Properties, LLC. See Dkt. 23.
(There has been no indication of an incorrect address for Defendant Meson Sevilla. ) The Court directed
Plaintiff to serve all relevant papers to an address that appeared to the Court to be the correct one, which
Plaintiff did. See Dkt. 24. In light of this development, the Court held the instant motion in abeyance and
gave Defendants a final opportunity to appear. Plaintiff subsequently learned from the New York
Department of State that there had been, in fact, an error in the address on file, and the Department of
State provided the correct address via email to Plaintiff’s counsel. See Dkt. 29. Plaintiff accordingly
served all papers to that address as well, see Dkt. 28, and the Court extended the time in which
Defendants would be given an opportunity to appear until February 16, 2021, see Dkt. 30. As that
deadline has now passed, and as Plaintiff has diligently served all relevant papers on multiple occasions,
the Court proceeds to address the pending motion for fees and costs.
             Case 1:19-cv-05284-RA Document 32 Filed 02/23/21 Page 2 of 4



                                         LEGAL STANDARD

       When exercising their discretion to determine the reasonableness of the attorneys’ fees sought,

courts in this Circuit use the “presumptively reasonable fee” standard. Arbor Hill Concerned Citizens

Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 190 (2d Cir. 2008). The presumptively

reasonable fee, also known as the lodestar, is “the product of a reasonable hourly rate and the

reasonable number of hours required by the case.” Millea v. Metro-North R.R. Co., 658 F.3d 154, 166

(2d Cir. 2011). A reasonable hourly rate is “the rate prevailing in the [relevant] community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.” Farbotko v. Clinton

Cty. of N.Y., 433 F.3d 204, 208 (2d Cir. 2005) (quoting Blum v. Stenson, 465 U.S. 886, 896 n.11, 104

S. Ct. 1541, 1547 n.11 (1984)). “Requested fees must be supported with contemporaneous time records

establishing for each attorney for whom fees are sought, the date on which work was performed, the

hours expended, and the nature of the work done.” Abdell v. City of New York, No. 05-CV-8453 (RJS),

2015 WL 898974, at *2 (S.D.N.Y. Mar. 2, 2015) (internal quotation marks omitted).

                                             DISCUSSION

       Plaintiff moves for an award of $6,966 in attorneys’ fees and costs, consisting of $6,450 in fees

and $516 in litigation costs. The motion is granted, as the Court finds this award to be reasonable. See

42 U.S.C. § 12205; Cox v. Anjin LLC, No. 19-CV-4315 (GBD) (SLC), 2020 WL 5027864, at *8

(S.D.N.Y. July 24, 2020), report and recommendation adopted, 2020 WL 5018255 (S.D.N.Y. Aug. 25,

2020) (the ADA “permit[s] a successful plaintiff to recover reasonable attorneys’ fees and costs”).

       Mr. Sekendiz requests an hourly rate of $375, which is well within the standard range for

similar cases brought in this District. “Other judges within this District have found the customary rate

for experienced litigators ranges from about $400 to $600 per hour in civil rights and ADA cases.”

Indep. Project, Inc. v. Ventresca Bros. Constr. Co., 397 F. Supp. 3d 482, 496 (S.D.N.Y. 2019); Swartz

v. HCIN Water St. Assocs., LLC, No. 17 CIV. 4187 (ER), 2018 WL 5629903, at *4 (S.D.N.Y. Oct. 31,


                                                    2
             Case 1:19-cv-05284-RA Document 32 Filed 02/23/21 Page 3 of 4



2018) (hourly rate of $400 appropriate for “garden-variety” ADA case); Dancy v. McGinley, 141 F.

Supp. 3d 231, 238 (S.D.N.Y. 2015) (“[F]or experienced attorneys, hourly rates of $300-400 are

unremarkable in civil rights cases in the Southern District.”). Because Mr. Sekendiz is an experienced

litigator who has litigated many cases under the ADA in this District and has more than fifteen years’

experience practicing law in New York, see Rogers v. Subotic LLC, No. 18-CV-1997 (JPO), 2019 WL

350259, at *2 (S.D.N.Y. Jan. 29, 2019), the Court finds his requested hourly rate of $375 is reasonable.

       Having determined that the hourly rate is reasonable, the Court must also determine that

Plaintiff is seeking compensation only for “hours reasonably expended on the litigation,” and not for

“hours that are excessive, redundant, or otherwise unnecessary.” Hensley v. Eckerhart, 461 U.S. 424,

433–34 (1983). Here, Plaintiff has documented 17.2 hours of work on preparing and filing the

complaint, serving the complaint, preparing and serving other court papers, moving for default

judgment, and attending the December 2019 show-cause hearing. See Dkt. 21-2. The Court finds that

Plaintiff’s counsel has expended a reasonable number of hours on this case. See Najnin v. Dollar

Mountain, Inc., No. 14-CV-5758, 2015 WL 6125436, at *5 (S.D.N.Y. Sept. 25, 2015) (finding that 17

hours was a reasonable amount of time to spend on a civil rights case involving a motion for default

judgment).

       Plaintiff has also documented litigation costs in the amount of $516, consisting of the filing fee

and a service fee. See Dkts. 21-3, 21-4. “Courts generally award reasonable out-of-pocket costs

incurred by attorneys and charged to their clients.” Torres v. City of New York, No. 18-CV-03644

(LGS) (KHP), 2020 WL 6561599, at *8 (S.D.N.Y. June 3, 2020) (internal quotation marks

omitted), report and recommendation adopted, 2020 WL 4883807 (S.D.N.Y. Aug. 20, 2020).

Accordingly, the Court grants Plaintiff’s request for costs.




                                                    3
              Case 1:19-cv-05284-RA Document 32 Filed 02/23/21 Page 4 of 4



                                             CONCLUSION

       For the foregoing reasons, Plaintiff is awarded $6,450 in attorneys’ fees and $516 in litigation

costs, for a total of $6,966. The Clerk of Court is respectfully directed to terminate the motion pending

at Dkt. 20. Plaintiff is directed to serve a copy of this order on Defendants.

SO ORDERED.
Dated: February 23, 2021
       New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                     4
